John E. Jennings, Chief Judge. Susan Jackson worked for Poulan/Weed Eater for twelve years. In early 1990, she began having numbness in her foot. She was diagnosed with heel spurs (plantar fasciitis) and underwent surgery in February 1992. Her workers’ compensation claim was filed in January 1992. The administrative law judge denied her claim, and the Workers’ Compensation Commission affirmed and adopted his opinion. Ms. Jackson now appeals, contending that the Commission erred in finding that she failed to prove by a preponderance of the evidence that the plantar fasciitis was caused or aggravated by her employment. We affirm the Commission’s decision.  In reviewing a decision of the Workers’ Compensation Commission, we must view the evidence and all reasonable inferences deducible therefrom in the light most favorable to the Commission’s findings and affirm if those findings are supported by substantial evidence. Beeson v. Landcoast, 43 Ark. App. 132, 862 S.W.2d 846 (1993). Where the Commission denies relief based upon a claimant’s failure to meet her burden of proof, the substantial evidence standard of review requires that we affirm if the Commission’s decision displays a substantial basis for the denial. Linthicum v. Mar-Bax Shirt Co., 23 Ark. App. 26, 741 S.W.2d 275 (1987). It is the function of the Commission to determine the credibility of the witnesses and the weight to be given their testimony. CDI Contractors v. McHale, 41 Ark. App. 57, 848 S.W.2d 941 (1993). The question is not whether we might have reached a different result or whether the evidence would have supported a contrary finding; if reasonable minds could reach the Commission’s conclusion, we must affirm its decision. Garrett v. Sears, Roebuck & Co., 43 Ark. App. 37, 858 S.W.2d 146 (1993). Appellant testified that for about the last six years at Poulan she had operated a machine which bent tubes. She said that she always stood on one spot at the machine, standing on a little thin mat on a concrete floor. In October 1990, her right foot started hurting. She had no idea at that time that there was any connection between her problem and her work. Neither cortisone injections nor shoe inserts helped, and she was unable to comply with her doctor’s instructions to lose weight. She underwent surgery in 1992. Other evidence introduced at the hearing included medical reports and letters of Dr. Robert Olive and testimony of Harold Broyles, appellant’s production supervisor. In a letter written January 8, 1992, Dr. Olive addressed obesity as a factor in appellant’s fasciitis. The letter he wrote to claimant’s attorney on April 9, 1992, discussed the causal relationship between appellant’s foot problems and her job: [You ask about] the causal relationship between Mrs. Jackson’s condition and having to stand long periods of time at work. There definitely is a correlation between people who stand for long periods of time and those who develop plantar fascitis. There is also a correlation between people who are overweight and those who develop plantar fasci-tis as well because they put excessive strain on their feet. Unfortunately, we’ll never know which had the greatest bearing on her condition, but her job situation did exacerbate the situation in terms of being required to stand for long periods of time .... In finding that appellant failed to meet her burden of proof, the Commission found that Dr. Olive’s opinion was entitled to little weight. The Commission’s opinion stated “there was no indication that appellant’s condition was caused or aggravated by her employment. .. until surgery was contemplated and claimant actually filed a compensation claim.” The Commission also pointed to Mr. Broyles’ testimony that appellant operated her machine only three or four months a year due to the seasonal nature of her work.  Giving the testimony its strongest probative force in favor of the findings of the Commission, we hold that there was substantial evidence to support the Commission’s denial of the claim. Affirmed. Robbins and Mayfield, JJ., dissent.